Exhibit 10.1
 
 
 
 
TWELFTH AMENDMENT TO
NINTH AMENDED AND RESTATED
CREDIT AGREEMENT


This TWELFTH AMENDMENT dated as of August 29, 2013 (this “Amendment”), to that
certain NINTH AMENDED AND RESTATED CREDIT AGREEMENT, as amended (as so amended,
the “Credit Agreement”), dated as of December 31, 2003, is among GULF ISLAND
FABRICATION, INC., a Louisiana corporation (“Borrower”), GULF ISLAND, L.L.C., a
Louisiana limited liability company, DOLPHIN SERVICES, L.L.C., a Louisiana
limited liability company and successor by merger to Dolphin Services, Inc.,
SOUTHPORT, L.L.C., a Louisiana limited liability company and successor by merger
to Southport, Inc., GULF ISLAND MINDOC COMPANY, L.L.C. (formerly Vanguard Ocean
Services, L.L.C.), a Louisiana limited liability company, GULF MARINE
FABRICATORS, L.P. (formerly G.M. FABRICATORS, L.P. and NEW VISION L.P.), a Texas
limited partnership, GULF MARINE FABRICATORS GENERAL PARTNER, L.L.C., (formerly
NEW VISION GENERAL PARTNER, L.L.C.), a Louisiana limited liability company, and
GULF MARINE FABRICATORS LIMITED PARTNER, L.L.C. (formerly NEW VISION LIMITED
PARTNER, L.L.C.), a Louisiana limited liability company, (“Existing Guarantors”)
and GULF ISLAND MARINE FABRICATORS, L.L.C., a Louisiana limited liability
company, and DOLPHIN STEEL SALES, L.L.C., a Louisiana limited liability company
(“New Guarantors”; and together with Existing Guarantors, “Guarantors”), WHITNEY
BANK, a Louisiana state chartered bank (formerly known as Hancock Bank of
Louisiana, successor by merger to Whitney National Bank) (“Whitney”), and
JPMORGAN CHASE BANK, N.A. (successor by merger to BANK ONE, N.A., Chicago) in
its individual capacity (“JPMorgan”) (Whitney and JPMorgan, each a “Lender” and
collectively the “Lenders”) and JPMorgan, as Agent and LC Issuer.
 
WHEREAS, the Borrower and Guarantors have requested certain amendments to the
Credit Agreement; and
 
WHEREAS, the Lenders are agreeable thereto, on the terms and conditions set
forth herein;
 
NOW, THEREFORE, the parties hereto do hereby amend the Credit Agreement, all on
the terms and conditions hereof and do hereby agree as follows:
 
1.         Definitions.  Unless otherwise defined herein, all defined terms used
in this Amendment shall have the same meaning ascribed to such terms in the
Credit Agreement.
 
2.         Conditions Precedent.  Before this Amendment becomes effective and
any party  becomes obligated under it, all of the following conditions shall
have been satisfied at Borrower’s sole cost and expense in a manner acceptable
to Agent in the exercise of Agent’s sole judgment:
 
(a) Agent shall have received fully executed counterparts of this Amendment;
 
(b) Agent shall have received fully executed counterparts to amendments to
security agreements of Borrower and Guarantors granting security interests in
receivables of each Guarantor and other collateral of New Guarantors;
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Agent shall have received fully executed counterparts of a joinder by which
New Guarantors shall become obligated as guarantors under the Amended and
Restated Subsidiary Continuing Guaranty dated as of January 30, 2006;
 
(d) Agent shall have received satisfactory resolutions and consents of Borrower
and Guarantor; and
 
(e) Agent shall have received satisfactory lien searches.
 
3.        New Guarantors.  New Guarantors hereby join in the Credit Agreement as
a Guarantor for all purposes, have executed a joinder of the Guaranty, and agree
to be bound by and to comply with the terms and conditions of the Credit
Agreement to the same extent and with the same force and effect as if they had
been a signatory thereto.  All references in the Credit Agreement to Guarantors
or a Guarantor shall include New Guarantors.
 
4.        Amendment to Section 6.14(ix).  The Credit Agreement is hereby amended
by amending Section 6.14(ix) of the Credit Agreement to read in its entirety as
follows:
 
 
(ix)
Liens on other assets not exceeding $2,000,000 in value; provided, however, that
such Liens shall not affect any tracts of land, buildings, or component parts of
Borrower or any of its Subsidiaries.

 
5.        Amendment to Section 6.19.  The Credit Agreement is hereby amended by
amending and strating Section 6.19 to read in its entirety as follows:
 
6.19.  New Subsidiary.  Promptly upon forming or acquiring any Subsidiary, other
than an Excluded Subsidiary, Borrower shall cause the Subsidiary to execute a
guaranty of the Secured Obligations in the form of the Guaranty and to execute a
security agreement granting a first priority security interest in all assets of
such Subsidiary.
 
6.        Release.  Lenders hereby authorize and direct Agent to grant a
complete release of any mortgage affecting immovable property of Borrower or
Guarantors located in the State of Louisiana and to authorize the filing of UCC
terminations in connection therewith.
 
7.        Waiver of Default.  The Lenders waive any default under the Credit
Agreement arising from the failure of the Borrower to cause New Guarantors to
execute a guaranty promptly upon their formation in 2008.
 
8.        Payment of Fees and Expenses.  Borrower agrees to pay to Lender within
ten (10) days of receipt of invoices therefor, in immediately available funds,
all of the internal and external costs and expenses incurred by Lender in
connection with this Amendment, including, without limitation, inside and
outside attorneys, processing, documentation, title, filing, recording costs,
expenses (including but not limited to, appraisal expenses), and fees.
 
 
2

--------------------------------------------------------------------------------

 
 
9.        Confirmation.  Except to the extent its provisions are specifically
amended, modified or superseded by this Amendment, the representations,
warranties and affirmative and negative covenants of the Borrower and Guarantors
contained in the Credit Agreement are incorporated herein by reference for all
purposes as if copied herein in full.  The Borrower and Guarantors hereby
restate and reaffirm each and every term and provision of the Credit Agreement,
as amended, including, without limitation, all representations, warranties and
affirmative and negative covenants.  Except to the extent its provisions are
specifically amended, modified or superseded by this Amendment, the Credit
Agreement, as amended, and all terms and provisions thereof shall remain in full
force and effect, and the same in all respects are confirmed and approved by the
parties hereto.
 
10.      Acknowledgment.  Borrower and each Guarantor acknowledge and agree that
this Amendment shall not be considered a novation or a new contract.  Borrower
and each Guarantor acknowledge that all existing rights, titles, powers, Liens,
security interests and estates in favor of the Lenders constitute valid and
existing obligations and Liens and security interests as against the Collateral
in favor of the Agent for the benefit of the Lenders.  Borrower and each
Guarantor confirm and agree that (a) neither the execution of this Amendment nor
the consummation of the transactions described herein shall in any way effect,
impair or limit the covenants, liabilities, obligations and duties of the
Borrower and each Guarantor under the Loan Documents, and (b) the obligations
evidenced and secured by the Loan Documents continue in full force and
effect.  Each Guarantor hereby further confirms that it unconditionally
guarantees to the extent set forth in the Guaranty the due and punctual payment
and performance of any and all amounts and obligations owed the Borrower under
the Credit Agreement or the other Loan Documents.
 
11.      Security Devices.  Borrower and each Guarantor that has executed or is
executing any mortgage, security agreement, pledge, or other security device as
security for the obligations under the Credit Agreement hereby acknowledges and
affirms that such security remains in effect for the Obligations.  Further,
Borrower and each Guarantor agree to execute such amendments, modifications, and
additions as may be requested by Agent from time to time.
 
12.      Counterparts.  This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
13.      Choice of Law.  THIS AMENDMENT AND THE LOAN DOCUMENTS (OTHER THAN THOSE
CONTAINING A CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF LOUISIANA, BUT GIVING EFFECT TO FEDERAL
LAWS APPLICABLE TO NATIONAL BANKS.
 
[Signature pages follow]
 
 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower and the Guarantors have executed this Amendment
on September 12, 2013, to be effective as of the date first above written, and
the Lenders, the LC Issuer and the Agent have executed this Amendment on the
dates set forth below their signatures, to be effective as of the date first
above written.
 
 

 
BORROWER:
 
GULF ISLAND FABRICATION, INC.
              By:  /s/ Kirk J. Meche    Name:  Kirk J. Meche    Title:  Chief
Executive Officer 

 
 

 
GUARANTORS:
 
GULF ISLAND, L.L.C.
          By:  Gulf Island Fabrication, Inc., its Sole Member              By:
/s/ Kirk J. Meche      Name: Kirk J. Meche      Title:  Chief Executive Officer 

 
 

  DOLPHIN SERVICES, L.L.C.,           By:  Gulf Island Fabrication, Inc.,
its Manager              By: /s/ Kirk J. Meche      Name: Kirk J. Meche     
Title:  Chief Executive Officer 

 
 

  SOUTHPORT, L.L.C.             By:  Gulf Island, L.L.C., its Sole Member      
    By:  Gulf Island Fabrication, Inc., its Sole Member                By: /s/
Kirk J. Meche        Name: Kirk J. Meche        Title:  Chief Executive Officer 

 
 
Signature Page 1

--------------------------------------------------------------------------------

 
 

 
GUARANTORS: (cont’d)
 
GULF ISLAND MINDOC COMPANY, L.L.C.
          By:  Gulf Island Fabrication, Inc., its Manager             By: /s/
Kirk J. Meche      Name: Kirk J. Meche      Title:  Chief Executive Officer 

 
 

 
GULF MARINE FABRICATORS, L.P.
          By:  Gulf Marine Fabricators General Partner, L.L.C., its General
Partner             By: /s/ Kirk J. Meche      Name: Kirk J. Meche      Title: 
Manager

 
 

 
GULF MARINE FABRICATORS GENERAL PARTNER, L.L.C.
        By: /s/ Kirk J. Meche    Name: Kirk J. Meche    Title:  Manager

 
 

 
GULF MARINE FABRICATORS LIMITED PARTNER, L.L.C.
          By:  Gulf Island Fabrication, Inc., its Manager             By: /s/
Kirk J. Meche      Name: Kirk J. Meche      Title:  Chief Executive Officer



 
Signature Page 2

--------------------------------------------------------------------------------

 
 

 
GUARANTORS: (cont’d)
 
GULF ISLAND MARINE FABRICATORS, L.L.C.
          By:  Gulf Island Fabrication, Inc., its Sole Member             By:
/s/ Kirk J. Meche      Name: Kirk J. Meche      Title:  Chief Executive Officer 

 
 

 
DOLPHIN STEEL SALES, L.L.C.
          By:  Gulf Island Fabrication, Inc., its Manager             By: /s/
Kirk J. Meche      Name: Kirk J. Meche      Title:  Chief Executive Officer 

 
 
Signature Page 3

--------------------------------------------------------------------------------

 
          

 
LENDERS:
 
JPMORGAN CHASE BANK, N.A.,
 
Successor by merger to Bank One, NA, Chicago,
Individually, as LC Issuer, and as Agent
                  By:    /s/ Donald Hunt       
Donald Hunt, Vice President
        Commitment:  $40,000,000.00  Date:  September 12, 2013 

 
 
Signature Page 4

--------------------------------------------------------------------------------

 
 
          

 
LENDERS: (cont’d)
 
WHITNEY BANK
 
 
                  By:    /s/ Josh J. Jones      
Josh J. Jones
      Area President South Central Region          Commitment:  $40,000,000.00
Date:  September 13, 2013 

 
 
Signature Page 5